UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SARAH M. WAGNER,                      
               Plaintiff-Appellee,
                 v.
                                                No. 00-2109
DILLARD DEPARTMENT STORES,
INCORPORATED, d/b/a Dillard’s,
               Defendant-Appellant.
                                      
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                           (CA-98-499-1)

                       Argued: April 5, 2001

                      Decided: August 27, 2001

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed in part, reversed in part, vacated in part, and remanded by
unpublished per curiam opinion.


                            COUNSEL

ARGUED: Gregory Phillip McGuire, HAYNSWORTH, BALDWIN,
JOHNSON & GREAVES, L.L.C., Raleigh, North Carolina, for
Appellant. Rebecca Perry, PURYEAR & LINGLE, P.L.L.C., Greens-
boro, North Carolina, for Appellee. ON BRIEF: Sarah H. Roane,
HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C.,
Raleigh, North Carolina, for Appellant. David B. Puryear, R. J.
2              WAGNER v. DILLARD DEPARTMENT STORES
Lingle, PURYEAR & LINGLE, P.L.L.C., Greensboro, North Caro-
lina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Sarah M. Wagner brought an action against Dillard Department
Stores, Inc. ("Dillard’s") contending that Dillard’s refused to hire
Wagner because she was pregnant and, therefore, engaged in gender
discrimination in violation of Title VII. See 42 U.S.C.A. §§ 2000e(k),
2000e-2(a)(1) (West 1994). A jury awarded Wagner $41,720 in back
pay as well as punitive damages. Dillard’s appeals the district court’s
denial of its motion for judgment as a matter of law or, in the alterna-
tive, for a new trial on damages. We affirm the district court’s denial
of judgment as a matter of law, but we vacate the jury’s award of
back pay and remand for further proceedings.

                                   I.

   Wagner applied for a job in sales or as a clerical assistant at the
Dillard’s department store in the Four Seasons Mall in Greensboro,
North Carolina. Wagner was six months pregnant at the time and was
obviously expecting a child. She submitted an employment applica-
tion to Stacy Simmerman, the Area Sales Manager for the lingerie and
children’s clothing departments, although Wagner was not interested
in any particular department. She was seeking any available sales or
clerical position. Wagner and Simmerman briefly discussed Wagner’s
prior sales experience, and Simmerman indicated that she would con-
tact Wagner after Wagner’s references had been checked. Wagner
eventually returned for an interview with Simmerman.

   During the interview, Simmerman reviewed Wagner’s employment
history and discussed employment benefits offered by Dillard’s and
               WAGNER v. DILLARD DEPARTMENT STORES                 3
the possibility of Wagner working in the children’s department.
According to Wagner, Simmerman offered her a position, but later
withdrew the offer after meeting with a supervisor and explaining to
Wagner that the Family Medical Leave Act ("FMLA") would not
afford Wagner the leave time necessary for her to deliver the baby.
Wagner’s testimony on this point is the evidentiary crux of the case:

    QUESTION: Did [Simmerman] actually offer you a job?

    MS. WAGNER: Yes. She told me she was willing to offer
    me a job for $8.00 a[n] hour to start that day.

    ...

    QUESTION: You said that you-all talked about your preg-
    nancy and she asked you how far along you were. Did you
    talk any further about your pregnancy?

    MS. WAGNER: . . . [W]hen we went over to discuss the
    papers, I asked her about arranging my schedule because I
    would have to go to doctor’s appointments later in my preg-
    nancy once a week.

    QUESTION: . . . What papers were those that you are
    referring to?

    MS. WAGNER: There were — she flipped through the
    stack just briefly, W-2 or W-4 forms . . . .

    ...

    MS. WAGNER: Insurance papers.

    QUESTION: For you to fill out?

    MS. WAGNER: Yes.

    QUESTION: Was that after she had offered the job or
    before?
4             WAGNER v. DILLARD DEPARTMENT STORES
    MS. WAGNER: After.

    QUESTION: Now you said that after the job was offered
    she was flipping through these papers, you-all discussed
    your pregnancy a little bit further.

    ...

    MS. WAGNER: That’s when I asked her about having to
    go to the doctor once a week later in my pregnancy, I would
    need to be scheduled around that or be able to go.

    QUESTION: Did you also ask her about the possibility of
    you returning to a sales position after you had the baby?

    MS. WAGNER: Yes. I told her I wanted to come back to
    work immediately after I had the baby.

    QUESTION: Do you remember talking with her about the
    Family Medical Leave Act?

    MS. WAGNER: No. I didn’t — nothing was discussed
    about the Family Medical Leave Act until we were out of
    the room.

    QUESTION: Okay. Well, what happened after you were
    out of the room? What conversation regarding the Family
    Medical Leave Act did you-all have?

    MS. WAGNER: She said it prevented her from hiring me
    because I wouldn’t be able to take time off to have the baby.

    QUESTION: Had she left the room prior to that conversa-
    tion?

    MS. WAGNER: Yes.

    QUESTION: Tell me about that. What prompted her to
    leave the room?
              WAGNER v. DILLARD DEPARTMENT STORES                5
    MS. WAGNER: She said that her supervisor liked to meet
    everyone that she hired and she went to get him.

    QUESTION: Did he come back with her?

    MS. WAGNER: No.

    QUESTION: Did she come back with a copy of the Fam-
    ily Medical Leave Act?

    MS. WAGNER: Yes.

    QUESTION: And then did she explain to you that the
    Family Medical Leave Act prevented her from hiring you?

    MS. WAGNER: Yes.

    QUESTION: What was your response when she told you
    that?

    MS. WAGNER: I said, why? And she said, Because you
    wouldn’t be able to take time off to have the baby. And I
    said, Okay.

    QUESTION: At that time, did you believe that she was
    being — that she was violating any law by refusing to hire
    you because you couldn’t take time off to have the baby?

    MS. WAGNER: I didn’t know.

    QUESTION: You didn’t know. Okay. Did she say any-
    thing else to you after that?

    MS. WAGNER: She told me to come back after the baby
    was born and I had proper childcare.

J.A. 179-182. Immediately following the interview, Wagner
explained to her mother, who had accompanied Wagner to the store,
that she did not get the job because she was pregnant.
6              WAGNER v. DILLARD DEPARTMENT STORES
   Dillard’s stance at trial and on appeal is that Wagner was not hired
because (1) at the time of Wagner’s interview a budgetary hiring
freeze was in effect for the two departments overseen by Simmerman
and (2) a company-wide hiring freeze went into effect shortly after
Wagner’s interview. Simmerman denied ever offering Wagner a job
or telling her that Dillard’s could not hire her as a result of her need
for time off to deliver the baby. When asked if she would have hired
Wagner but for the hiring freeze, Simmerman responded in the affir-
mative.

   There was, however, evidence presented that could reasonably
have caused the jury to be skeptical of Dillard’s argument that Wag-
ner was not hired only because no positions were available. First,
Wagner testified — and Simmerman did not disagree — that nothing
was said during the interview about a hiring freeze at Dillard’s in gen-
eral or a lack of openings in Simmerman’s departments in particular.
Secondly, the evidence showed the company-wide hiring freeze did
not go into effect until some time after Wagner’s interview. The jury
learned that Dillard’s hired 22 sales associates, none of whom were
pregnant, between the date that Wagner applied and the date that the
company-wide hiring freeze began, and twelve of these employees
were hired after Wagner’s interview. Although none of these posi-
tions were in the children’s or lingerie departments, which were under
Simmerman’s charge, Wagner’s application was not limited to these
departments. Simmerman acknowledged that as an area sales man-
ager, she interviewed applicants for positions in all departments.
Finally, Simmerman and Dillard’s operations manager Robert Kayda
were adamant that area sales managers at Dillard’s did not have the
authority to hire applicants. Unfortunately for Dillard’s, Wagner pro-
duced a rebuttal witness who testified to the contrary — that she was
hired by an area sales manager and that she never spoke with Kayda
or Jeff Breeson, the store manager, as Dillard’s claimed any applicant
was required to do before being hired. And, according to Wagner’s
testimony, Simmerman herself suggested she had such authority when
she told Wagner that "her supervisor liked to meet everyone that she
hired." J.A. 181.

   The case was submitted to the jury on the issue of liability. The dis-
trict court instructed the jury that "Wagner must prove by the greater
weight of the evidence, that [Dillard’s] actions in not hiring her were
                WAGNER v. DILLARD DEPARTMENT STORES                       7
more likely than not motivated, at least in part, by her pregnancy" and
that Wagner "need only prove that her pregnancy played a part in the
defendant’s decision, even though other factors may also have moti-
vated the defendant." J.A. 299. The jury returned a verdict in favor
of Wagner.

   During the damages phase of the trial, Wagner testified that the
position she sought with Dillard’s paid $8.00 per hour. After she
unsuccessfully applied for a job at Dillard’s, Wagner continued look-
ing for employment. She identified some twenty-three prospective
employers to whom she applied. Wagner indicated that in March
1997, she stopped looking for employment because she had been
unsuccessful in finding a job that would pay enough to cover day care
expenses and other expenses arising as a result of employment. Wag-
ner eventually obtained employment in December 1998 and was
steadily employed until the trial. The jury returned a verdict of
$41,720 in total compensatory damages. The jury also returned an
award of punitive damages that Dillard’s does not challenge on
appeal. Pursuant to Rules 50 and 59 of the Federal Rules of Civil Pro-
cedure, Dillard’s moved for judgment as a matter of law or, alterna-
tively, for a new trial with respect to back pay. The district court
denied this motion, and Dillard’s appeals.

                                    II.

   Dillard’s contends that the district court erroneously concluded
Wagner presented direct evidence of unlawful discrimination. As a
result of that decision, the district court channeled the case into the
"mixed-motive" mode of analysis, which, Dillard’s claims, was not
appropriate in this case.1 Dillard’s also makes the related argument
that because Wagner lacked direct evidence of discrimination, she
needed to present evidence that Dillard’s gave more favorable treat-
ment to nonpregnant applicants who were similarly situated. Since
  1
    According to Dillard’s, the problem was compounded by the fact that
the parties tried the case as if it were a "pretext" case, as evidenced by
the fact that Dillard’s and Wagner both submitted pretext jury charges.
Dillard’s claims that it was not until the district court ruled on its post-
trial motion that Dillard’s became aware that the district court considered
mixed-motive treatment appropriate.
8               WAGNER v. DILLARD DEPARTMENT STORES
Wagner did not adduce any such evidence, Dillard’s claims there was
no evidentiary support for a verdict of intentional pregnancy discrimi-
nation, and, as a result, the district court erred in denying Dillard’s
motion for judgment as a matter of law under Rule 50(b). Because
these arguments overlap substantially, we will address them together.

   Under Rule 50(b), the district court should grant a motion for judg-
ment as a matter of law if "there is no legally sufficient evidentiary
basis for a reasonable jury to find for the nonmoving party on that
issue.’" DeJarnette v. Corning, Inc., 133 F.3d 293, 297 (4th Cir.
1998) (internal quotation marks and brackets omitted). Our review is
de novo. "If, viewing the facts in the light most favorable to the non-
moving party, there is sufficient evidence for a reasonable jury to
have found in [Wagner’s] favor, we are constrained to affirm the jury
verdict." Lack v. Wal-Mart Stores, Inc., 240 F.3d 255, 259 (4th Cir.
2001). Because there has been a full trial on the merits, "our sole
focus is ‘discrimination vel non’—that is, whether in light of the
applicable standard of review the jury’s finding of unlawful [discrimi-
nation] is supportable." Cline v. Wal-Mart Stores, 144 F.3d 294, 301
(4th Cir. 1998). Judgment as a matter of law is only appropriate if,
viewing the evidence in the light most favorable to the non-moving
party, the court concludes that "a reasonable trier of fact could draw
only one conclusion from the evidence." Brown v. CSX Transp., Inc.,
18 F.3d 245, 248 (4th Cir. 1994) (internal quotation marks omitted).

                                     A.

   Under Title VII, it is unlawful "to fail or refuse to hire . . . any indi-
vidual . . . because of such individual’s race, color, religion, sex, or
national origin." 42 U.S.C.A. § 2000e-2(a)(1). The statute provides
that "[t]he terms ‘because of sex’ and ‘on the basis of sex’ include,
but are not limited to, because of or on the basis of pregnancy, child-
birth, or related medical conditions." 42 U.S.C.A. § 2000e(k). We
analyze a pregnancy discrimination claim "in the same manner as any
other sex discrimination claim brought pursuant to Title VII." DeJar-
nette, 133 F.3d at 297 (internal quotation marks omitted).

  A Title VII plaintiff "utilize[s] ordinary principles of proof using
any direct or indirect evidence relevant to and sufficiently probative
of the issue." Brinkley v. Harbour Recreation Club, 180 F.3d 598,
                WAGNER v. DILLARD DEPARTMENT STORES                     9
607 (4th Cir. 1999) (internal quotation marks omitted). A Title VII
plaintiff who presents sufficiently direct evidence qualifies for the
"mixed-motive" standard of liability. See Taylor v. Virginia Union
Univ., 193 F.3d 219, 232 (4th Cir. 1999) (en banc), cert. denied, 528
U.S. 1189 (2000); Fuller v. Phipps, 67 F.3d 1137, 1141 (4th Cir.
1995). In a mixed-motive case, a plaintiff must prove that the illegiti-
mate factor — pregnancy, in this case — was "a motivating factor for
any employment practice, even though other factors also motivated
the practice." 42 U.S.C.A. § 2000e-2(m) (West 1994); see Fuller, 67
F.3d at 1142; see also Watson v. Southeastern Pa. Trans. Auth.
("SEPTA"), 207 F.3d 207, 215-20 (3d Cir. 2000), cert. denied, 121
S. Ct. 1086 (2001). Thus, in a mixed-motive case, "employers . . . vio-
late the Act when [the illegitimate factor] plays an actual role in an
employment decision, regardless of other considerations that may
independently explain the outcome." Fuller, 67 F.3d at 1142.
Employers are afforded an affirmative defense in mixed-motive cases
whereby remedies can be limited if the employer demonstrates that it
"would have taken the same action in the absence of the impermissi-
ble motivating factor." 42 U.S.C.A. § 2000e-5(g)(2)(B) (West 1994);
see Fuller, 67 F.3d at 1142 & n.1.

   If the plaintiff’s evidence is not sufficiently direct, then a mixed-
motive instruction is inappropriate and the plaintiff must proceed
under the "pretext" method of proof. See Fuller, 67 F.3d at 1144
("[O]nly those plaintiffs who satisfy the evidentiary burden entitling
them to mixed-motive treatment can qualify for an instruction under
[§ 2000e-2(m)]."). In such cases, the employee must prove that "the
employee’s protected trait actually played a role in [the decisionmak-
ing] process and had a determinative influence on the outcome." Id.
at 1144 (internal quotation marks omitted). The "determinative factor"
requirement is essentially a "but for" causation requirement. See id.
Thus, determining the category to which a given claim belongs is crit-
ical because the standard of liability hinges on this determination.

   Whether the court issues a mixed-motive instruction or a pretext
instruction is strictly a question of "the strength of the evidence estab-
lishing discrimination," id. at 1143 (emphasis added), rather than a
question of which theory best describes the case. In order to merit the
more favorable mixed-motive jury instruction, a plaintiff must present
"‘direct evidence that decisionmakers placed substantial negative reli-
10              WAGNER v. DILLARD DEPARTMENT STORES
ance on an illegitimate criterion.’" Id. at 1142 (quoting Price Water-
house v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J.,
concurring)). Direct evidence in this context "describes a relationship
between proof and incidents and [is] not a characterization of the
proof itself." Thomas v. National Football League Players Ass’n, 131
F.3d 198, 204 (D.C. Cir. 1997). We have previously established that
a plaintiff is entitled to a mixed-motive instruction if the plaintiff
presents "evidence of conduct or statements that both reflect directly
the alleged discriminatory attitude and that bear directly on the con-
tested employment decision." Fuller, 67 F.3d at 1142. Direct evidence
is "the sort of evidence of discrimination that in itself entitles [a plain-
tiff] to take [her] case to a jury without disproving [the defendant’s]
stated rationale for firing [her]." Indurante v. Local 705, Int’l Bhd. of
Teamsters, AFL-CIO, 160 F.3d 364, 366 (7th Cir. 1998); see also
Maldonado v. U.S. Bank, 186 F.3d 759, 763 (7th Cir. 1999) (explain-
ing that direct evidence is "evidence that can be interpreted as an
acknowledgment of discriminatory intent by the defendant" (internal
quotation marks omitted)). It is "evidence which, if believed, requires
the conclusion that unlawful discrimination was at least a motivating
factor in the employer’s actions." Jacklyn v. Schering-Plough Health-
care Prods., 176 F.3d 921, 926 (6th Cir. 1999).

                                    B.

   While there was both direct and indirect evidence of discrimina-
tion, the district court concluded that Wagner’s testimony supplied
sufficiently direct evidence of discrimination to justify mixed-motive
treatment of her claim. The district court charged the jury, based on
this conclusion, that "[Wagner] need only prove that her pregnancy
played a part in [Dillard’s] decision, even though other factors may
also have motivated the defendant," i.e., that her pregnancy was a
"motivating factor" in Dillard’s decision. J.A. 299.

   As noted previously, Dillard’s defended this case at trial on the sole
theory that Wagner was not hired because of hiring freezes which
were in effect at the time of her interview. However, on appeal, Dil-
lard’s argues that, even if one accepts Wagner’s testimony as true,
Wagner failed to present direct evidence of pregnancy discrimination
because, the argument goes, Wagner’s testimony shows only that
Wagner was not hired because of her inability to work and her need
               WAGNER v. DILLARD DEPARTMENT STORES                   11
to take leave shortly after being hired. According to Dillard’s, this is
an employment consideration which is not prohibited by the Preg-
nancy Discrimination Act. It is perfectly permissible, Dillard’s
asserts, to dismiss an employee for absences or tardiness, even if they
are directly the result of the employee’s pregnancy, see, e.g., Troupe
v. May Dep’t Stores Co., 20 F.3d 734, 738 (7th Cir. 1994), as long
as the employer does not overlook similar absences or tardiness from
nonpregnant employees.

   The Pregnancy Discrimination Act "address[es] the stereotype that
women are less desirable employees because they are liable to
become pregnant" and "insure[s] that the decision whether to work
while pregnant [is] reserved for each individual woman to make for
herself." Maldonado, 186 F.3d at 762 (internal quotation marks omit-
ted). Thus, an employer cannot take adverse action against a pregnant
employee "because it anticipated that she would be unable to fulfill
its job expectations." Id. at 768 (internal quotation marks omitted);
see id. at 766-68 (reversing grant of summary judgment to employer
where employer "simply assumed that, because of her pregnancy,
[plaintiff] would be absent from work for an indeterminate period
sometime in the future"); see also Troy v. Bay State Computer Group,
Inc., 141 F.3d 378, 380-82 (1st Cir. 1998) (affirming jury verdict in
favor of plaintiff when it was reasonable for the jury to conclude that
she had been dismissed based on the "stereotypical judgment that
pregnant women are poor attendees"); Deneen v. Northwest Airlines,
Inc., 132 F.3d 431, 434 (8th Cir. 1998) (affirming jury’s verdict that
plaintiff was subjected to pregnancy discrimination when, despite her
doctor’s approval to return to work, she was placed on medical leave
by her supervisors who were "acting on the assumption that she had
a pregnancy-related complication that would not allow her to perform
her job functions").

   Although a number of considerations would undoubtedly come into
play in evaluating Dillard’s argument that it is permissible to dismiss
an employee for absences or tardiness caused by or related to preg-
nancy or childbirth, we are simply not presented with this factual sce-
nario today. Dillard’s did not dismiss Wagner from employment
because she failed to work or show up timely for her shifts, nor did
Dillard’s decline to hire Wagner because she planned to take mater-
nity leave shortly after beginning her employment. Dillard’s position
12              WAGNER v. DILLARD DEPARTMENT STORES
at trial was that it did not hire Wagner because of a hiring freeze, a
factual assertion that the jury obviously rejected.

    But, even if we now engage in the fiction that Dillard’s chose not
to hire Wagner because Wagner would be absent from work, Dillard’s
cannot prevail. At best, Dillard’s argument amounts to a post hoc fic-
titious assertion that it did not hire Wagner based upon the assump-
tion that she could not or would not come to work either because of
her pregnancy or in the wake of her anticipated childbirth. Given Dil-
lard’s stance at trial, of course, the evidence, when read in the light
most favorable to Wagner, does not support such a stereotypical
assumption on Dillard’s part. And, we are certainly unprepared to
take judicial notice of the physical abilities or limitations of women
who bear children, other than to note that they would surely vary
widely from individual to individual. Also, Wagner’s testimony on
this precise issue reflects an undisputed intent on her part to work up
until delivery and to not take maternity leave.2 She expressed an
intention to return to work immediately after delivering her baby. The
jury, of course, could reasonably infer from the evidence, viewed in
the light most favorable to Wagner, that Dillard’s simply assumed
that Wagner’s delivery would require her to take leave and miss work
and, therefore, did not hire Wagner for this reason.

   Accordingly, we conclude that the district court did not err in deter-
mining that Wagner presented direct evidence of discrimination on
the basis of pregnancy. Simmerman’s refusal to hire Wagner obvi-
ously "bear[s] directly on the contested employment decision." Fuller,
67 F.3d at 1142. Because the evidence supports the conclusion that
  2
    Although Wagner testified that she would need to schedule weekly
doctor’s meetings later in her pregnancy, this testimony could be inter-
preted to mean that she would need to have shifts scheduled in a manner
so as to accomodate doctor’s appointments. Under this interpretation,
Wagner’s pregnancy would not render her unable to work her normal
shifts. Of course, her testimony also could be interpreted to mean that she
would be unable to accomodate Dillard’s normal scheduling, thus requir-
ing a substantial amount of leave time, but at this stage, we interpret the
testimony in the light most favorable to Wagner; thus, we conclude that
her testimony does not suggest the need for substantial absences from
work shortly after being hired.
               WAGNER v. DILLARD DEPARTMENT STORES                  13
Simmerman declined to hire Wagner based on her assumption that
Wagner would need leave because she was pregnant, it "reflect[s]
directly the alleged discriminatory attitude." Id. The district court
properly issued a mixed-motive instruction to the jury.

                                  C.

   With respect to Dillard’s claim that the district court was obliged
to grant its motion for judgment as a matter of law, we must deter-
mine if, viewing the facts in the light most favorable to Wagner, there
was sufficient evidence for a reasonable jury to have found that Wag-
ner’s pregnancy was a motivating factor in Dillard’s failure to hire
her. See Lack, 240 F.3d at 259. We believe there was sufficient evi-
dence.

   Dillard’s contends that Wagner failed to establish her claim
because she did not present comparative evidence of similarly situ-
ated nonpregnant applicants who were treated more favorably. Given
our conclusion that Wagner submitted direct evidence of pregnancy
discrimination, we reject this argument. Wagner’s testimony is suffi-
cient without such evidence to support a finding that Wagner’s preg-
nancy was a motivating factor in Dillard’s failure to hire her. See
Jacklyn, 176 F.3d at 926 (describing direct evidence as "evidence
which, if believed, requires the conclusion that unlawful discrimina-
tion was at least a motivating factor in the employer’s actions").

   Moreover, if we give Wagner the benefit of the doubt in reviewing
the evidence, we cannot say that a reasonable jury could not have
found that Dillard’s discriminated against Wagner on the basis of her
pregnancy. After knowing Wagner was pregnant, after knowing that
Wagner was desirous of arranging her work schedule so she could
attend her doctors’ appointments, and after telling Wagner she was
hired, Simmerman left to get her supervisor, Robert Kayda, so he
could meet Dillard’s newest employee. When Simmerman returned,
Wagner was told she would not be hired, that it was because the
FMLA would not allow Wagner to take any time off to have the baby,
and that Wagner should return "after the baby was born and [she] had
proper childcare." Wagner, of course, had no way of knowing what
conversation occurred between Simmerman and Robert Kayda, and
so she, like the jury, had only Simmerman’s subsequent statement to
14             WAGNER v. DILLARD DEPARTMENT STORES
her to discern what had gone on between Simmerman and Kayda and
what had caused this sudden change in attitude.

   But, knowing that Simmerman went to get Robert Kayda to meet
Wagner whom she had hired in the face of Wagner’s pregnancy and
knowing that after talking to him Simmerman refused to let Wagner
have the job, Wagner and the jury could reasonably infer that the
change was due to an assumption by Kayda (despite his denial) that
Wagner intended and needed to take pregnancy-related leave. Indeed,
according to Wagner, she was specifically told that Dillard’s could
not hire her because she would not be able to take any time off to
have the baby under the FMLA and that she should "come back after
the baby was born and [she] had proper childcare." J.A. 182.

   These statements reflect the stereotypical assumption that pregnant
women will eventually require substantial absences from work. They
show, even in the face of a contrary statement by Wagner herself, a
belief that Wagner would not come back to work immediately after
the birth of her child. In short, under this interpretation of the evi-
dence, Dillard’s refused to hire Wagner for the very reasons that the
Pregnancy Discrimination Act was designed to eradicate.

  Accordingly, we affirm the district court’s denial of Dillard’s
motion for judgment as a matter of law.

                                  III.

   Dillard’s argues that even if a mixed-motive instruction was
proper, the district court’s jury charge was incomplete because it
failed to instruct the jury to determine whether Dillard’s proved that
it "would have taken the same action in the absence of the impermis-
sible motivating factor," 42 U.S.C.A. § 2000e-5(g)(2)(B), a finding
that would limit Wagner’s remedies against Dillard’s, but would not
permit Dillard’s to avoid liability altogether. Because Dillard’s failed
to request any such instruction, our review of the district court’s
instruction is for plain error. See Rice v. Community Health Ass’n,
203 F.3d 283, 286 (4th Cir. 2000). And, even if the district court com-
mitted a plain error in not issuing sua sponte Dillard’s desired instruc-
tion, we will notice the error "only if exceptional circumstances exist
such as when the error is so obvious or serious that the public reputa-
                WAGNER v. DILLARD DEPARTMENT STORES                      15
tion and integrity of the judicial proceeding is impaired." Hafner v.
Brown, 983 F.2d 570, 578 (4th Cir. 1992) (internal quotation marks
omitted).

   Dillard’s argues that it did not waive its objection to the omission
of this instruction because the district court did not inform Dillard’s
until after trial that the court considered the case to involve direct evi-
dence and thus fall within the ambit of the mixed-motive framework.
We disagree. In the district court’s preliminary instructions to the jury
prior to opening statements, the court explained the nature of Wag-
ner’s claim and her burden of proof in almost precisely the same lan-
guage that the court used in its instructions prior to jury deliberation.
The district court informed the jury that Wagner "need prove only that
her pregnancy played a part in the defendant’s decision as a motivat-
ing factor, even though other factors may have also motivated the
defendant’s decision not to employ her." J.A. 159. These preliminary
instructions provided Dillard’s with an early clue to the district
court’s view of the appropriate analysis. The court incorporated this
language into its proposed jury instructions, which it read to counsel
outside the presence of the jury. The use of this language should have
informed the parties that the district court believed that a mixed-
motive instruction was appropriate, as counsel for Dillard’s forth-
rightly conceded at oral argument. Although it would have helped
focus the issues and the arguments of the parties if the district court
had expressly informed the parties of its theoretical view of the case,
the court is under no duty to do so and the court’s proposed instruc-
tions will usually afford the litigants sufficient notice to enable them
to react. Cf. Fuller, 67 F.3d at 1142 n.2 ("[A] plaintiff need not decide
at the outset whether to classify his case as a ‘pretext’ or a ‘mixed-
motive’ case. Instead, the district judge makes this determination after
evaluating the evidence, and instructs the jury accordingly.").

   We conclude that the district court’s instruction did not constitute
plain error. In fact, it is doubtful the district court erred at all in this
particular instruction, let alone plainly so. In section 2000e-
5(g)(2)(B), Congress modified the full affirmative defense to liability
available to employers under Price Waterhouse v. Hopkins, 490 U.S.
228, 258 (1989) (plurality opinion), when the employer demonstrated
that it would have reached the same decision absent any discrimina-
tion. See Taylor, 193 F.3d at 232. Now, the same showing will not
16              WAGNER v. DILLARD DEPARTMENT STORES
permit an employer to escape liability in a mixed-motive case; it can
only limit the remedies available against it. See 42 U.S.C.A. § 2000e-
5(g)(2)(B). Nevertheless, it is still an affirmative defense to a charge
of intentional discrimination. Affirmative defenses, of course, are
generally subject to waiver. See Brinkley, 180 F.3d at 612. We can
find nothing in the statute that requires, as a matter of law, a district
court to instruct the jury on an employer’s affirmative defense under
section 2000e-5(g)(2)(B), see Fields v. New York State Office of Men-
tal Retardation and Devel. Disabilities, 115 F.3d 116, 123-24 (2d Cir.
1997), nor do we perceive any threat to the "public reputation and
integrity of the judicial proceeding," Hafner, 983 F.2d at 578 (internal
quotation marks omitted).

                                   IV.

   Dillard’s argues that the district court erred in denying its Rule 59
motion for a new trial or, alternatively, for a reduction of the jury’s
award of $41,720 in back pay. The jury’s verdict covered two sepa-
rate time periods. First, the jury awarded $5,120 in back pay from
November 16, 1996, the date Wagner applied to Dillard’s, to March
15, 1997, the date on which Wagner admittedly ceased actively look-
ing for work. Dillard’s does not challenge this portion of the award.
Second, the jury awarded $36,000 in back pay for the period from
March 15, 1997 to October 14, 1999, the date of trial. In December
1998, Wagner began working again on a part-time basis. Dillard’s
argues that between March 15, 1997 and December 1998, Wagner did
not work or make a reasonable effort to obtain employment and thus
is not entitled to back pay for all of the latter period. On an excessive-
ness challenge to the jury’s verdict under Rule 59, the district court
may set aside an award of compensatory damages if "the jury’s ver-
dict is against the weight of the evidence or based on evidence which
is false." Cline, 144 F.3d at 305 (internal quotation marks omitted).
We review a district court’s denial of a Rule 59 motion for abuse of
discretion. See id. at 301.

  The victim of an unlawful employment practice under Title VII
may be entitled to back pay; however, "[i]nterim earnings or amounts
earnable with reasonable diligence by the person or persons discrimi-
nated against shall operate to reduce the back pay otherwise allow-
able." 42 U.S.C.A. § 2000e-5(g)(1). Thus, a successful Title VII
               WAGNER v. DILLARD DEPARTMENT STORES                  17
claimant has "a statutory duty to mitigate employer damages." Brady
v. Thurston Motor Lines, Inc., 753 F.2d 1269, 1273 (4th Cir. 1985).
This duty requires the plaintiff to "make a reasonable effort to find
other suitable employment." Id. A plaintiff who remains idle instead
of seeking employment forfeits his right to back pay for the period
during which plaintiff did not seek employment. See id.; Miller v.
AT&T Corp., 250 F.3d 820, 838 (4th Cir. 2001). A failure to mitigate
claim is an affirmative defense for which the employer bears the bur-
den of proof. See Miller, 250 F.3d at 838.

  Dillard’s does not dispute that Wagner made a reasonable effort to
obtain employment before March 15, 1997. Dillard’s argues that
Wagner’s own testimony established that she made no effort to secure
employment between March 15, 1997 and December 1998, a period
of nearly two years. Dillard’s contends that the jury’s award of
$36,000 in back pay for the period from March 15, 1997 to October
14, 1999 was excessive in light of the undisputed amount of time that
Wagner neither worked nor sought employment.

   Wagner testified that in February 1997, after having been unable
to obtain work with Dillard’s or any other Greensboro area employer
with whom she applied, she was forced to move to Oxford with her
parents who were supporting her. In Oxford and the surrounding area,
Wagner submitted applications to numerous employers but she did
not receive any job offers. Wagner indicated that one month later,
however, she discontinued her search for employment because she
had failed to find a job in Oxford that would provide her with enough
income to do much more than cover day care costs and other expenses
necessitated by employment. Wagner submitted her last application
on March 15, 1997.

   Wagner contends that Dillard’s failed to carry its burden of proving
the failure to mitigate damages because Dillard’s relies solely on
Wagner’s own testimony to support its claim. Wagner argues that Dil-
lard’s was required to come forward with evidence that suitable work
was, in fact, available in Oxford or the surrounding area. In Wagner’s
view, the jury could have concluded, based on her testimony, that she
exhausted the potential suitable employment in Oxford and therefore
made reasonable efforts to mitigate her damages. Because Dillard’s
did not refute this with evidence that appropriate work was, in fact,
18             WAGNER v. DILLARD DEPARTMENT STORES
available, Wagner argues that Dillard’s failed to carry its burden of
proof.

   Although an employer ordinarily must come forward with evidence
that comparable work is available, that is not the case if the plaintiff
makes little or no effort to seek employment. See E.E.O.C. v. Service
News Co., 898 F.2d 958, 963 (4th Cir. 1990) (reversing district court
award of back pay for a five-month period based solely on plaintiff’s
testimony that "her only efforts during this period were looking
through want ads"). As we explained in Brady, "a Title VII claimant’s
voluntary refusal to seek or accept substantially equivalent employ-
ment . . . risks or even insures a loss of back pay." Brady, 753 F.2d
at 1273. Thus, we reject Wagner’s argument that, to establish a Title
VII plaintiff’s failure to mitigate, an employer must always present
evidence of available, suitable employment, even when the employer
has demonstrated that the plaintiff made no reasonable attempt to find
work. See also Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 54 (2d
Cir. 1998) ("An employer . . . is released from the duty to establish
the availability of comparable employment if it can prove that the
employee made no reasonable efforts to seek such employment.");
Sellers v. Delgado Cmty. Coll., 839 F.2d 1132, 1139 (5th Cir. 1988)
(same).

   With respect to the period of March, 15, 1997 to December 1998,
the only evidence in the record, Wagner’s testimony, establishes that
Wagner made no attempt to find employment. After one month of
searching for work in Oxford and the surrounding area that included
Raleigh and Durham, Wagner went well over one and one-half years
without attempting to find work. We conclude that voluntarily
remaining idle for that amount of time simply cannot translate into a
reasonable effort to obtain comparable employment. The jury’s award
of back pay for the period of March 15, 1997 to October 12, 1999,
clearly compensated Wagner for most of the time that she was not
seeking work. Thus, we are constrained to conclude that the $36,000
award of back pay was against the weight of the evidence. That is not
to say, however, that Wagner is not entitled to any back pay for the
period of March 15, 1997 to October 12, 1999. She obviously
searched for and actually obtained gainful employment during this
period. We believe the wisest course is to remand for a new trial on
               WAGNER v. DILLARD DEPARTMENT STORES                  19
the narrow issue of back pay for the period of March 15, 1997 to
October 12, 1999.

                                  V.

   For the foregoing reasons, we affirm the district court’s denial of
Dillard’s motion for judgment as a matter of law. However, we
reverse the district court’s denial of Dillard’s motion for a new trial
on damages or, alternatively, a reduction of the jury’s award of back
pay. We vacate the jury’s verdict to the extent that it awarded $36,000
for the period of March 15, 1997 to October 12, 1999. The case is
remanded for a new trial on the narrow issue of back pay for the
period of March 15, 1997 to October 12, 1999.

                       AFFIRMED IN PART, REVERSED IN PART,
                           VACATED IN PART, AND REMANDED